Title: To Thomas Jefferson from John Stockdale, 21 September 1787
From: Stockdale, John
To: Jefferson, Thomas



Sir
Piccadilly London 21st. Sepr. 1787.

I duly received yours of the 10th. Inst. and return you my sincere thanks for your kindness in sending the little Volumes wanted, which I received by favor of Mr.—of Hatton Garden, and for your attention in forwarding the continuation.
Mr. Lackington informed me that he had sent you a Catalogue a fortnight since, but for fear you should not have received it, I have sent another together with some other articles this day.
I this morning called upon Mr. Faden Map Engraver &c. at Charing Cross, he is a tradesman of the strictest honor and integrity  in his line of business. I put the question candidly to him, “what would be a fair Price for me to pay for the use of the Plate of Virginia” when he gave it as his opinion that “Thirty Guineas was betwixt Man and Man a fair price for working 1,000.” Mr. Coxe Printer in Quality Court Chancery Lane is the person that I employed to work your Plate; he has workt exactly 1,000 and 25, to supply any accidents that might happen by tearing, &c. Notwithstanding Mr. Faden’s opinion I now leave it to you to deduct whatever you think proper for your Bill, and also be so good as to deduct for Mr. Berquins works and the other Books you have been so kind as to send. I will endeavour to find out some method to send your Books to different parts of America, as speedily as possible. I am with great Respect, Sir, Your much obliged and very hble. Servt.,

John Stockdale


P.S. I have sent again this day to Richardson’s for the “Historical Remarks on free States,” but they say they have not got one left, but I will endeavour to get one from some private Gentleman.

